Citation Nr: 1017736	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right shoulder 
status post biceps tenotomy and capsulotomy with scars.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left knee meniscectomy and anterior 
cruciate ligament reconstruction with degenerative joint 
disease and scars.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease and stenosis of the 
lumbar spine with history of laminectomy with scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
February 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

In a February 2010 hearing before the Board, the Veteran 
raised the issue of entitlement to service connection for a 
cervical spine disorder, to include as secondary to a right 
shoulder disorder.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks increased initial evaluations for his 
service-connected right shoulder, left knee, and low back 
disabilities.  VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A(a).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of the disabilities on appeal in April 2008.  In 
a February 2010 hearing before the Board, the Veteran 
reported that all three of the disabilities on appeal had 
increased in severity since the April 2008 VA fee-based 
medical examination.  The Veteran's contentions of increases 
in severity are consistent with the medical evidence of 
record.  Specifically, numerous private medical records dated 
from April 2008 to February 2010 discuss near-constant 
complaints of increased pain and symptomatology of the right 
shoulder, left knee, and low back.

With regard to the Veteran's right shoulder, a December 2008 
private medical report stated that the Veteran's right 
shoulder pain was "severe" and that he had "very limited" 
range of motion.  Subsequently, the Veteran underwent a right 
shoulder hemiarthroplasty with a glenoid chondroplasty in 
February 2009.  With regard to the Veteran's left knee, a 
January 2010 private medical report noted general joint 
laxity and positive anterior drawer sign, neither of which 
were shown on the April 2008 VA fee-based medical 
examination.  With regard to the Veteran's low back, a June 
2008 private medical report stated that the disability was 
treated with a prescription of Percocet 5/325, to be taken 
ever six hours as needed.  A February 2010 private medical 
report stated that the Veteran's low back prescription was 
changed to Percocet 10/325, to be taken every four to six 
hours as needed.  As such, the medical evidence of record 
shows that, since the April 2008 VA fee-based medical 
examination, the Veteran's low back symptoms have increased 
in severity sufficiently to warrant a doubling of the 
strength of his prescription medication as well as an 
increase in its frequency of use.  The private medical 
records dated after April 2008 do not provide sufficiently 
detailed information to allow the Board to determine the 
proper evaluations warranted for the veteran's service 
connected disabilities in accordance with the Schedule for 
Rating Disabilities.  See 38 C.F.R. Part 4 (2009).  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
orthopedic and neurologic 
examination(s) to determine the current 
severity of his service-connected left 
knee, low back, and right shoulder 
disabilities.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic and 
neurologic examination of the Veteran's 
left knee, low back, and right 
shoulder.  The orthopedic examiner must 
conduct full range of motion studies on 
all joints listed above.  The examiner 
must first record the range of motion 
on clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the orthopedic 
examiner must indicate the specific 
degree of motion at which such pain 
begins.  The same range of motion 
studies must then be repeated after at 
least 10 repetitions and after any 
appropriate weight- bearing exertion.

With regard to the Veteran's left knee, 
the examiner must state whether there 
is any instability, dislocated or 
removed semilunar cartilage, impairment 
of the tibia and fibula, or genu 
recurvatum.  With regard to the 
Veteran's right shoulder, the examiner 
must state whether there is any 
ankylosis, impairment of the humerus, 
or impairment of the clavicle or 
scapula.  With regard to the Veteran's 
low back, the examiner must state 
whether the Veteran has ankylosis, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour, or 
intervertebral disc syndrome.  If 
intervertebral disc sydrome is found, 
the examiner must state whether the 
Veteran experiences incapacitating 
episodes, defined as periods of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.  
If the Veteran is found to experience 
incapacitating episodes, the examiner 
must estimate the total duration of the 
episodes over the previous 12 months.

Then, after reviewing the Veteran's 
complaints and medical history, the 
orthopedic examiner must render an 
opinion as to the extent to which the 
Veteran experiences functional 
impairments due to his left knee, low 
back, and right shoulder disabilities, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to any 
service-connected musculoskeletal 
disorder.  With respect to any surgical 
scars resulting from treatment of the 
veteran's left knee, low back, and 
right shoulder disabilities, the 
examiner must describe the location and 
size of each scar, and state whether it 
is superficial, causes limitation of 
motion, is unstable, or is painful on 
examination.

After neurologic examination, the 
examiner must specifically state 
whether any neurologic manifestations 
found to be related to the Veteran's 
service-connected left knee, low back, 
and right shoulder disabilities result 
in complete or incomplete paralysis of 
any nerve.  The specific nerves 
involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the 
incomplete paralysis is best 
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  Any neurologic abnormalities 
associated with the Veteran's low back 
disorder, including, but not limited 
to, bowel or bladder impairment, must 
be reported.

Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for the 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of the scheduled VA 
examination must be placed in the 
Veteran's claims file.


3.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for 
scars and for any neurological and/or 
orthopedic manifestations found to 
exist are warranted for any of the 
disabilities on appeal.  The RO must 
also consider whether separate ratings 
for the Veteran's left knee disability 
are warranted based on limitation of 
extension, limitation of flexion, and 
instability.  If any benefit on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

